DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and a process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I,	claims (1, 20), 2, drawn to a device with the special technical feature of an elastic member.
Group II,	claims (1, 20), 3-5, drawn to a device with the special technical feature of a sliding groove member.
Group III,	claims (1, 20), 4-6, 11, drawn to a device with the special technical feature of a specific material.
Group IV,	claims (1, 20), 7-9, 12-18, drawn to a device with the special technical feature of a specific groove configuration of the operating member.
Group V,	claims (1, 20), 10, 19, drawn to a device with the special technical feature of features of a feeding mechanism including the object carriage, the first slide base, and/or the second slide base.

It is noted that claims 1 and 20 are considered to be NOT part of any of        Groups I-V but have been shown as such parenthetically to more clearly communicate which claims will be considered for examination upon election of one of Groups I-V.
Additionally, claim 1 links inventions I-IV. The Lack of Unity requirement of the linked inventions is subject to the nonallowance (i.e., a determination of no special technical feature) of the linking claim(s), claim 1.
Upon the indication of allowability of the linking claim(s) (i.e., upon the determination that the linking claim(s) contains a special technical feature), the Lack of Unity requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Groups I-V, prior to examination on the merits, lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature, for the purpose of this Lack of Unity requirement, has not yet been determined to be a special technical feature; that is, a technical feature that makes a contribution over the prior art.

Group I is directed to the special technical feature of an elastomer member that is not required for Groups II-V.
Group II is directed to the special technical feature of a sliding groove member that is not required for Groups I or III-V.
Group III is directed to the special technical feature of a specific material that is not required for Groups I, II, IV or V.
Group IV is directed to the special technical feature of a specific groove configuration of the operating member that is not required for Groups I-III or V.
Group V is directed to the special technical feature of the special technical feature of features of a feeding mechanism including the object carriage, the first slide base, and/or the second slide base that is/are not required for Groups I-IV.

Applicant is advised that the reply to this requirement to be complete must include:
(i)	an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143), and
(ii)	identification of the claims encompassing the elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Because this Lack of Unity Requirement is considered to be complex, a telephone call was NOT made to request an oral election to the above restriction requirement. See MPEP 812.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
December 5, 2021